Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2018

                                      No. 04-18-00387-CV

                                    IN RE S.J. AND K.T.J,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014PA01630
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
        Appellant’s brief in this appeal was due September 24, 2018. Neither the brief nor a
motion for extension of time has been filed. We ORDER appellant to file, by October 15, 2018,
the appellant’s brief and a written response reasonably explaining appellant’s failure to timely
file the brief. If appellant fails to file a brief and the written response by the date ordered, we
may dismiss this appeal. See TEX. R. APP. P. 38.8(a), 42.3(c).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court